Citation Nr: 1031759	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  99-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB) and acne with facial scarring.

5.  Entitlement to service connection for a chronic 
gastrointestinal disorder.

6.  Entitlement to service connection for an eye disorder 
(claimed as primary open-angle glaucoma).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 
1973, and was discharged under honorable conditions.  His 
military records reflect that he served in the Republic of 
Vietnam.

The Veteran is currently service connected for prostate cancer 
due to Agent Orange exposure (currently rated 100 percent 
disabling), post-traumatic stress disorder (currently rated 50 
percent disabling), migraine headaches (currently rated 30 
percent disabling), Type II diabetes mellitus due to Agent Orange 
exposure (currently rated 20 percent disabling), peripheral 
neuropathy of the left lower extremity due to Agent Orange 
exposure (currently rated 10 percent disabling), and peripheral 
neuropathy of the right lower extremity due to Agent Orange 
exposure (currently rated 10 percent disabling).  In addition to 
being rated 100 percent disabled, he is currently in receipt of 
an award of additional VA compensation for the bilateral factor 
with regard to his peripheral neuropathy of both lower 
extremities, K-1 special monthly compensation for loss of use of 
a creative organ, and S-1 special monthly compensation due to 
disability rated 100 percent and additional service-connected 
disabilities independently ratable at 60 percent or more.

As pertinent, this matter comes to the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions rendered by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Specifically on appeal are a July 1999 
rating decision which, inter alia, denied service connection for 
a chronic gastrointestinal disorder and a chronic back and right 
hip disability, and a July 2000 rating decision which, inter 
alia, denied service connection for an eye disorder (open-angle 
glaucoma), a left hip disability, and PFB and acne with facial 
scarring.

The issues presently on appeal were previously remanded to the RO 
by the Board in June 2005 for additional evidentiary and 
procedural development.  Following this development, the denial 
of service connection for a back disability, bilateral knee 
disability, PFB and acne with facial scarring, a chronic 
gastrointestinal disorder, and an eye disability was confirmed in 
a July 2009 rating decision/supplemental statement of the case.  
The case was thereafter returned to the Board and the Veteran now 
continues his appeal.

For the reasons that will be further discussed below, the appeal 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if any further action is required on their part.


REMAND

In a March 2010 brief on appeal, the Veteran's representative 
brought the attention of the Board to procedural and evidentiary 
defects relating to the most recent medical examinations 
conducted by VA that address the current issues on appeal.  The 
examinations in question were conducted in October 2006, November 
2006, and April 2009.  The Board has considered the contentions 
of the Veteran's representative and, upon reviewing the Veteran's 
claims file and these pertinent medical examinations, finds that 
the representative's contentions raise valid concerns regarding 
the adequacy of the evidence and that a remand to implement 
corrective actions to repair these procedural and evidentiary 
defects is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).  

Specifically, with regard to the claims for service connection 
for a chronic back and bilateral hip disability, the Board 
observes that the examiner who conducted the November 2006 VA 
examination and provided a medical nexus opinion addressing the 
relationship between the Veteran's current back and hip 
disabilities with his period of service did not have the benefit 
of reviewing the Veteran's entire clinical history before 
rendering this opinion.  The medical examiner noted in his 
examination report that the first two volumes of evidence from 
the Veteran's claims file were unavailable for his review.  The 
absent files included the Veteran's service treatment records.  
The absent volumes have since been re-associated with the 
evidence, but the Board finds that the November 2006 nexus 
opinion, in its current state, is defective as it was not 
formulated within the context of a review of those clinical 
records pertaining to the medical condition of the Veteran's 
spine, back, hips, and musculoskeletal system during service.  
(See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007): An opinion 
is considered adequate when it is based on consideration of an 
appellant's prior medical history and examinations and describes 
the disability in sufficient detail so that the Board's 
evaluation of the claimed disability is a fully informed one.)  
Therefore, to correct this defect, the case should be remanded so 
that an addendum opinion may be obtained, which should address 
whether it is at least as likely as not that the Veteran's 
claimed back disability, left hip disability, and right hip 
disability are related to active service, based on a review of 
the Veteran's complete claims file, including those volumes 
containing his service treatment records.  Although the addendum 
opinion should ideally be provided by the same VA examiner who 
provided the November 2006 nexus opinion, this is not a 
requirement and an addendum by the appropriate medical specialist 
is sufficient to satisfy the intentions of the Board in this 
remand.  (See Stegall v. West, 11 Vet. App. 268 (1998): A remand 
by the Board confers on a veteran or other claimant the right to 
VA compliance with the remand order and imposes on the Secretary 
of VA a concomitant duty to ensure compliance with the terms of 
such an order.

With regard to the claim for service connection for PFB and acne 
with facial scarring, the Board observes that the October 2006 VA 
medical examination addressing this claim essentially found no 
diagnosis of a current skin disorder at the time, and thus no 
basis to link any chronic skin disorder to the Veteran's period 
of military service.  However, the Board notes that the Veteran's 
service treatment records reflect that the Veteran was treated 
for complaints of recurrent skin infections and poor healing of 
facial scars that were evidently related to injuries sustained in 
a motor vehicle accident in November 1971.  Furthermore, the skin 
disorder claim on appeal has been pending since January 2000, 
when the Veteran first filed his claim for VA compensation, and 
medical records associated with the claim indicate treatment for 
skin problems associated with PFB, acne, and facial scars during 
this period of more than a decade.  Although no diagnosis of an 
active skin disorder was shown in October 2006, the examiner 
still failed to provide a nexus opinion addressing the likelihood 
that any active skin disorders occurring during the period of the 
claim were associated with service, as the requirement of the 
existence of a current disability for service connection claims 
is satisfied when a claimant has the disability at the time he 
files his claim or during the pendency of that claim.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, 
to rectify this evidentiary defect, the case should be remanded 
for a new VA examination of the Veteran's skin, based on a 
complete review of his claims file.  The examiner should not only 
provide a nexus opinion addressing the likelihood of a 
relationship between the Veteran's military service and any skin 
disorder diagnosed on examination, but also provide an opinion 
addressing the likelihood of a relationship between the Veteran's 
military service and those skin disorders diagnosed during the 
pendency of the appeal and demonstrated in the clinical records 
for the period from January 2000 to the present.

With respect to the Veteran's claim of entitlement to service 
connection for a chronic gastrointestinal disorder, the Board 
notes that the April 2009 VA examination addressing this issue is 
defective because the examiner's nexus opinion finding no link to 
service is predicated on his observation that there was no record 
of treatment for gastrointestinal complaints during active duty.  
This, in fact, is incorrect, as the Veteran's service treatment 
records include an entry dated in September 1971, showing that he 
was treated for complaints of abdominal pain, gastrointestinal 
distress with vomiting, of at least one week's duration, with 
indications that an upper gastrointestinal series was performed.  
Moreover, the treatment note reflects that he was prescribed 
antacids and Donnatal, a powerful mixture of alkaloid extract 
from the toxic Belladonna plant and Phenobarbital, which is a 
medication used to treat severe gastrointestinal symptoms, 
including  irritable bowel syndrome, acid reflux, and ulcers .  
In view of this factual error, the April 2009 medical nexus 
opinion is flawed (See Barr v. Nicholson, 21 Vet. App. 303, 311-
12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  
The appropriate remedy to correct this defect is to remand the 
matter for an addendum opinion, which should address whether it 
is at least as likely as not that the Veteran's gastrointestinal 
diagnosis is related to active service, based on a review of the 
Veteran's medical history, with special attention directed to the 
September 1971 clinician's note in his service treatment records, 
indicating that he was prescribed Donnatal for epigastric 
complaints.  Although the addendum opinion should ideally be 
provided by the same VA examiner who provided the April 2009 
nexus opinion, this is not a requirement and an addendum by the 
appropriate medical specialist is sufficient to satisfy the 
intentions of the Board in this remand.  (See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).)   

Finally, with respect to the Veteran's claim of entitlement to 
service connection for an eye disorder (claimed as primary open-
angle glaucoma), the Board notes that the April 2009 VA medical 
examination and nexus opinion addressing this issue were never 
considered in the first instance by the RO, as agency of original 
jurisdiction, in a re-adjudication of the eye disability claim on 
the merits.  The Board therefore cannot subject the eye disorder 
claim to appellate review at the present time without prejudicing 
the Veteran's claim and violating his right to due process.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  To correct this 
procedural defect, the matter must be remanded so that the RO may 
re-adjudicate the claim for service connection for an eye 
disorder (claimed as open-angle glaucoma) after first considering 
the evidentiary impact of the April 2009 VA examination on the 
merits of this claim.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  Copies of updated treatment records 
should be obtained and associated with the 
claims folder.

2.  With respect to the claims for service 
connection for a chronic back disability and 
left and right hip disabilities, the 
Veteran's claims file should be reviewed in 
its entirety by a VA examiner, preferably the 
one who conducted the November 2006 
examination, but otherwise by an 
appropriately qualified clinical specialist, 
who should afterwards provide addendum 
opinions addressing the following questions:

(a.)	Is it at least as likely as not that 
the Veteran's current back 
disability is related to active 
duty?  

(b.)	Is it at least as likely as not that 
the Veteran's current left hip 
disability is related to active 
duty?  

(c.)	Is it at least as likely as not that 
the Veteran's current right hip 
disability is related to active 
duty?   

Pertinent documents in the claims folder must 
be reviewed by the VA examiner, with 
attention directed to the Veteran's service 
treatment records, which were not considered 
at the time of the November 2006 nexus 
opinion.  The examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, reconciling 
any conflicting medical opinions rendered.  
The Veteran's history of pertinent symptoms 
must be considered.  Any additional 
examinations, tests, or studies necessary for 
an adequate opinion should be conducted.  The 
Veteran may be (re)called for examination, if 
deemed necessary.

It would be helpful if the VA examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  With respect to the claim for service 
connection for PFB and acne with facial 
scarring, the Veteran should be scheduled for 
the appropriate VA medical examination.  The 
Veteran's claims file must be made available 
to the examiner for his/her review.  
Following the examination, the examiner 
should determine the definitive diagnosis or 
diagnoses of the Veteran's current skin 
disorder, if any, and afterwards provide 
nexus opinions addressing the following 
questions:

(a.)	Is it at least as likely as not that 
the Veteran's currently diagnosed 
skin disability is related to active 
duty, in view of his treatment in 
service for complaints of recurring 
skin infections and unhealed facial 
scars associated with injuries 
sustained in a November 1971 motor 
vehicle accident?  

(b.)	If no current diagnosis of a skin 
disorder is shown on examination, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that the Veteran's 
skin conditions (including PFB, 
acne, and facial scarring), 
clinically shown in the medical 
records during the pendency of the 
claim between January 2000 and the 
present, are related to his period 
of active duty, in view of his 
treatment in service for complaints 
of recurring skin infections and 
unhealed facial scars associated 
with injuries sustained in a 
November 1971 motor vehicle 
accident.  

Pertinent documents in the claims folder must 
be reviewed by the VA examiner, with 
attention directed to the Veteran's service 
treatment records.  The examiner should 
provide a complete rationale for any opinion 
given without resorting to speculation, 
reconciling any conflicting medical opinions 
rendered.  The Veteran's history of pertinent 
symptoms must be considered.  Any additional 
examinations, tests, or studies necessary for 
an adequate opinion should be conducted.  The 
Veteran may be (re)called for examination, if 
deemed necessary.

It would be helpful if the VA examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  With respect to the claim for service 
connection for a chronic gastrointestinal 
disorder, the Veteran's claims file should be 
reviewed in its entirety by a VA examiner, 
preferably the one who conducted the April 
2009 examination, but otherwise by an 
appropriately qualified clinical specialist, 
who should afterwards provide addendum 
opinions addressing the following questions:

Is it at least as likely as not that 
the Veteran's current 
gastrointestinal diagnosis 
(currently shown as gastroesophageal 
reflux disease) is related to active 
duty, in view of the clinical 
evidence showing his treatment in 
service in September 1971 for 
epigastric complaints, which 
included being prescribed Donnatal?  

Pertinent documents in the claims folder must 
be reviewed by the VA examiner, with 
attention directed to the Veteran's service 
treatment records.  The examiner should 
provide a complete rationale for any opinion 
given without resorting to speculation, 
reconciling any conflicting medical opinions 
rendered.  The Veteran's history of pertinent 
symptoms must be considered.  Any additional 
examinations, tests, or studies necessary for 
an adequate opinion should be conducted.  The 
Veteran may be (re)called for examination, if 
deemed necessary.

It would be helpful if the VA examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

5.  The RO should ensure that notice of any 
examinations and/or requests for evidence 
that are provided to the Veteran are sent to 
his current mailing address of record.  In 
this regard, the RO's attention is directed 
to correspondence received by VA in June 2010 
from his representative, which informed VA of 
the Veteran's most-recent change in his 
mailing address.  

6.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should readjudicate 
the Veteran's claims for service connection 
for a chronic back disability, a left hip 
disability, a right hip disability, PFB and 
acne with facial scarring, a chronic 
gastrointestinal disorder (to include as a 
result of exposure to herbicides), and an eye 
disorder (claimed as primary open-angle 
glaucoma), with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  

When readjudicating the claim for service 
connection for an eye disorder (claimed as 
primary open-angle glaucoma), the RO should 
make certain that it considers the merits of 
this claim in the context of a review of the 
report of the pertinent April 2009 VA eye 
examination. 

If any claim on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case and given an appropriate amount of time 
to respond.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

